FILED
                            NOT FOR PUBLICATION                             FEB 06 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10017

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00455-GMN-
                                                 CWH-1
  v.

ALEXANDER GALLEGOS,                              MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                  Gloria M. Navarro, Chief District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Alexander Gallegos appeals from the district court’s judgment and

challenges the district court’s denial of his third request for a continuance. We

review the district court’s denial of the continuance for abuse of discretion. United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States v. Wills, 88 F.3d 704, 711 (9th Cir. 1996). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Gallegos contends that the district court erred when it denied him a

continuance during his sentencing hearing because a continuance would have

allowed him to obtain an expert opinion that might have addressed the issue of

causation between his brain injury and his criminal conduct and might have

provided a treatment plan to address the court’s concern regarding his danger to the

community. The district court did not abuse its discretion. Gallegos has not

shown that the denial of the continuance prejudiced him. See Wills, 88 F.3d at 711;

United States v. Gonzalez–Rincon, 36 F.3d 859, 865 (9th Cir. 1994). Gallegos also

has not identified an expert witness and set forth the substance of the expert

testimony that would have been proffered if more time had been afforded to him.

See Gonzalez–Rincon, 36 F.3d at 865 (holding that district court did not abuse its

discretion in denying a continuance where the appellant did not establish the

substance of any expert testimony she could have obtained if granted the

continuance); see also United States v. Smith, 790 F.2d 789, 796 (9th Cir. 1986).

      AFFIRMED.




                                          2